UNITED STATES COURT OF APPEALS
Filed 1/7/97
                             FOR THE TENTH CIRCUIT



    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                  Nos. 96-1139
                                                           96-1155
    DERRICK LAW,                                           96-1212
                                               (D.C. Nos. 96-M-168, 96-M-631)
                Defendant-Appellant.                      (D. Colo.)




                             ORDER AND JUDGMENT *



Before PORFILIO, BALDOCK, and HENRY, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

these appeals. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cases are

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Because the notice of appeal in No. 96-1212 was filed after the date of the

signing of the Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No.

104-132, 110 Stat. 1214 (Apr. 24, 1996), defendant must obtain a certificate of

appealability, see 28 U.S.C. § 2253(c); cf. United States v. Lopez, 100 F.3d 113,

117 (10th Cir. 1996) (holding that certificate of appealability is not required

where notice of appeal was filed before Act was signed). Defendant has

voluntarily withdrawn the sole issue in this appeal and, thus, the certificate of

appealability is denied.

      In No. 96-1139, defendant appeals the district court’s denial of a motion

pursuant to 28 U.S.C. § 2255, wherein the district court found no defect in

defendant’s conviction for carrying a firearm in violation of 18 U.S.C. § 924(c)

in the aftermath of Bailey v. United States, 116 S. Ct. 501 (1995). On de novo

review, see United States v. Cox, 83 F.3d 336, 338 (10th Cir. 1996), we conclude

that Bailey does not affect this case. “We see nothing in Bailey that conflicts

with our pre-Bailey ‘vehicular carrying’ line of cases.” United States v. Miller,

84 F.3d 1244, 1260 (10th Cir.), cert. denied, 117 S. Ct. 443 (1996). The district

court’s denial of the § 2255 motion in this case is affirmed.

      Finally, in No. 96-1155, we find no error in the district court’s order

striking defendant’s Special Appearance Demand to Dismiss for Lack of Federal

Jurisdiction.


                                          -2-
      The certificate of appealability in No. 96-1212 is denied, and the appeal is

DISMISSED. The judgments of the United States District Court for the District

of Colorado in No. 96-1139 and No. 96-1155 are AFFIRMED.



                                                    Entered for the Court



                                                    John C. Porfilio
                                                    Circuit Judge




                                        -3-